DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Claims 1-20 are pending.
The Double Patenting is maintained due to no Terminal Disclaimer was submitted.
Applicant's arguments in the Remarks filed on 07/13/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments (pages 9-11), Examiner respectfully disagrees.
The Applicant argues (page 9) that the user device 610 in Kereth does not perform the live broadcast detection method as recited in the preamble of claim 1, by pointing out the method is performed on the content being streaming by a server in Kereth. It is noted that the preamble does not have patentable weight when the body of claim does not recite or reinforce the claimed language in the preamble. 
In this instance, the body claimed language in claim 1 does not recite the detection method is performed on the content by the terminal device, and broadly recites steps of sending to a server a live broadcast detection request, outputting detection content to the server and receiving a detection result from the server.
The Applicant argues (pages 9-11) that the combination of Kereth and Senot also fails to teach or suggest “sending, to a server, a live broadcast detection request… on a target camera device”; and “outputting detection content to the server”. 
It is noted that the limitation of “detection content” is still broad enough to be interpreted as any content being detected. With that in mind, Kereth discloses a publisher sends a request to content provider to live content stream and requests the live stream content be protected as copyrighted material which causes the content provider performs live content stream detection on other broadcasters through a social networking system (¶ [0032] and ¶ [0037]-[0039]), meaning that it meets the claimed limitation of “sending, to a server, a live broadcast detection request for performing live broadcast detection on a device”, but not performing content detection on a target camera device which is relied on the teaching of Senot. Senot discloses a communication device EC sends, to a server SI, a request for performing uploaded content detection on a target camera device (¶ [0062]-[0065]).
Kereth also discloses a publisher uploads copyrighted content to the content provider to be detected (¶ [0032] and ¶ [0041]), which broadest reasonably meets the claimed limitation of “outputting detection content to the server”.
For those given reasons above, the teaching of Kereth in view of Senot still meets the amended claims.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 7-9, 15-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 10-12 and 14 of U.S. Patent No. 11,159,260. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the instant application claim 1 and the US patent claim 1 are both drawn to the same invention. Even though the patent claim 1 is a method performed by a server while the instant application claim 1 is a method performed by a terminal device, the patent claim 1 contains all steps performed by a terminal device as in the instant application claim 1.
The claims differ in scope since the instant application claim 1 is broader in every aspect than the patent claim 1 and is therefore an obvious variant thereof. 
Claim 1 of the instant application is anticipated by the patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 
Claims 2 and 7-8 correspond to the patent claims 2 and 4-5 respectively.
Claim 9 corresponds to the patent claim 10 with the same analyzed as in claim 1.
Claim 15 corresponds to the patent claim 11 with the same analyzed as claim 1.
Claims 16 and 20 correspond to the patent claims 12 and 14 respectively.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10,12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kereth et al (US 2017/0279757) in view of Senot et al (US 2014/0218544).
Regarding claim 1, Kereth discloses a live broadcast detection method (¶ [0025]) performed by a terminal device (a user device 610 in Figure 6), comprising: 
sending, to a server (a server 102 and 646 in Figure 1 and Figure 6), a live broadcast detection request for performing live broadcast detection on a device (Kereth discloses a publisher sends a request to content provider to live content stream and requests the live stream content be protected as copyrighted material which causes the content provider performs live content stream detection on other broadcasters through a social networking system (¶ [0032] and ¶ [0037]-[0039]); 
outputting detection content to the server (Kereth also discloses a publisher uploads copyrighted content to the content provider to be detected (¶ [0032] and ¶ [0041]); and 
receiving a live broadcast detection result returned by the server, wherein the live broadcast detection result is generated in response to the detection content being found in live broadcast content uploaded (¶ [0034]-[0035] and ¶ [0038]-[0039] for receiving a notification returned by the server, being generated in response to the match of detection copyrighted content being found in live broadcast content uploaded).
Kereth discloses performing live broadcast detection on broadcasters of a social networking system (¶ [0037]-[0043]), but not on a target camera device.
Senot discloses a system (see sole figure; and ¶ [0040]) in which a user of mobile communication device EC sends, to a server SI or SB, a request for performing uploaded content detection on a target camera device Ci, and receives a notification returned by the server in response to the detection content being found (¶ [0062]-[0067], ¶ [0071], ¶ [0074]-[0078] and ¶ [0095]-[0096]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Kereth’s system with the teaching of Senot, so to provide an enhanced system to enable to perform detection on a target camera which concerns a user of being captured in an uploaded video in the benefits of protecting user’s privacy.

Regarding claim 2, Kereth in view of Senot discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein outputting detection content comprises: determining a detection time and the detection content; and outputting the detection content within the detection time (taught by Senot; ¶ [0062]-[0067], ¶ [0071], ¶ [0074]-[0078] and ¶ [0095]-[0096]).

Regarding claim 4, Kereth in view of Senot discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein the detection content is electronic data, and outputting the detection content within the detection time comprises: displaying the detection content on a screen of the terminal device within the detection time (taught by Senot; ¶ [0075]-[0078]).

Regarding claim 5, Kereth in view of Senot discloses the method as discussed in the rejection of claim 4. The combined system further discloses wherein the detection content is at least one of: an information code corresponding to the user, a photo of the user, or video content including the user (taught by Senot; ¶ [0062]-[0063] and ¶ [0075]-[0080]).

Regarding claim 6, Kereth in view of Senot discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein the detection content is non-electronic data carried by a physical carrier (taught by Kereth; ¶ [0031] and ¶ [0037]), and outputting the detection content within the detection time comprises: outputting prompt information to prompt a user to turn the physical carrier towards the target camera device within the detection time (taught by Senot; ¶ [0062]-[0063] and ¶ [0075]-[0080]).

Regarding claim 7, Kereth in view of Senot discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein determining the detection time and the detection content comprises: determining information about the detection time with reference to a current time; generating the detection content according to a key associated with target camera device and the information about the detection time; and sending the detection content and the information about the detection time to the server (taught by Kereth; ¶ [0034]-[0039]; and taught by Senot; ¶ [0071]-[0078]).

Regarding claim 8, Kereth in view of Senot discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein determining the detection time and the detection content comprises: receiving, from the server, the detection content and the information about the detection time (taught by Kereth; ¶ [0034]-[0039]; and taught by Senot; ¶ [0071]-[0078]).

Regarding claims 9-10 and 12-14, all limitations of claims 9-10 and 12-14 are analyzed and rejected corresponding to claims 1-2, 4 and 6-7 respectively.

Regarding claims 15-16 and 18-20, all limitations of claims 15-16 and 18-20 are analyzed and rejected corresponding to claims 1-2, 4 and 6-7 respectively.

Allowable Subject Matter

Claims 3, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421